DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 06/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,608,268 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment

	Currently, the pending Claims are 1-2. The examined Claims are 1-2.

Response to Arguments

	Applicant argues that due to the filing/approval of the 06/29/21 terminal disclaimer, the previous non-statutory obviousness-type double patenting rejections of record should be withdrawn (Page 1 of Remarks).

	In view of Applicant’s aforementioned 06/29/21 terminal disclaimer, Applicant’s arguments are found to be persuasive. Accordingly, the previous non-statutory obviousness-type double patenting rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-2 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references Smedley et al. (US 2004/0137291) and Kelley et al. (US 6,214,487).




However, independent Claim 1 explicitly requires that the fuel cell apparatus comprises a “circuitry configured to determine an operation status of the fuel cell apparatus” which also transmits to the control apparatus “a message defined according to a predetermined communication protocol,” wherein the circuitry is configured to include, in the message, a “first” and “second” information element indicating a “first state of transitioning from the fuel cell apparatus being stopped to the fuel cell apparatus generating power” or a “second state of transitioning from the fuel cell apparatus generating power to the fuel cell apparatus being stopped” in response to the circuitry determining that the operation status is the first state or the second state. Importantly, and in light of the specific language of independent Claim 1, the first and second states are not a discrete state of being stopped or a discrete state of generating power, but instead are states during which a transition is occurring from being stopped to generating power, or vice versa.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729